DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 6, 10, 12, 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 15 are also rejected as dependencies of rejected claims.
Claim 2 & 10 recite “portion of length of each tab” is unclear which direction this length is being measured. For examination purposes, examiner is defining length to be in the perpendicular direction in relation to the direction the tabs extend out of the electrode assembly. 
Claim 4, 6, 12 & 14 recite “space between the tabs increases” is unclear as to which direction the space is referring to. It further unclear which tabs are in reference for “space between”. 
Regarding Claims 4 & 12, for examination purposes, examiner is defining, “length of each tab… increases as the space between the tabs increases” to mean that the length of each tab in the direction of the winding electrode spiral increases for each tab as the tabs are spaced further apart from the 
Regarding Claims 6 & 14, for examination purposes, examiner is defining, “the tabs increase in height… as the space between the tabs increases” to mean the height of the tabs increase as they are spaced further away from the tab that is closest from the central axis, and that the every tab has a height greater than the height of the tab spaced closer to the central axis, which is consistent with Fig. 3 of the instant disclosure.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 13, 14, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Gardner (US20090029240) (referenced in Applicant's IDS of September 23, 2020).
Regarding Claim 1, Gardner discloses a sheet of sheet of conducting material for an energy storage device (electrochemical cell with anode sheet with electroactive layer and cathode sheet with electroactive layer [005]), the sheet comprising;

For purposes of interpretation, the examiner, using broadest reasonable interpretation, is defining “spiral” to mean winding in a gradually widening or tightening curve, either around a central point on a flat plane or about an axis so as to form a cone. Due to the breadth of the claim and broadest reasonable interpretation, examiner is allowing this winding curve to be defined by a minimum of two points. 
Wherein the tabs are spaced along the longitudinal side such that when the sheet is wound about the winding axis the tabs are arranged in a spiral about the winding axis (Fig. 1, 6/7-tabs and Fig. 7A- 61/62/636/4-tabs can be seen to be in a spiral about the winding axis, which is referred to as the central axis [0013]);
For purposes of examination, the examiner is interpreting “normal” to be equal to perpendicular.
Regarding Claim 5, Gardner discloses all of the limitations as set forth above. Gardner further discloses the height of each tab extending away from the longitudinal side is different (Fig. 1, anode tabs-6 and cathode tabs-7 are extending out of the assembly as different heights [0044], Gardner discloses that tabs can be of different length, Gardner’s definition of length is equal to the instant definition of height, [0058]).


A container (cylindrical tube-4, Fig. 1, [0043]); a sheet of cathode material ([0011]); a sheet of anode material ([0011]); a separator material (separator membrane, [0013],[0045]);
Wherein the sheets are wound in the container about a winding axis (spirally wound assembly, [005], jellyroll structure with spirally wound multilayer assembly [0057]), to provide a cylindrical electrochemical assembly (cylindrically spirally wound assembly, [005]) having a curved sidewall (cylindrical side wall is curved, see Fig. 1, [005]) and two end faces (two end faces, [005]);
Wherein at least one of the sheet of the anode material or the sheet of the cathode material comprises a plurality of tabs (both anode sheets and cathode sheets contain multiple collector tabs, [0011]) that extend from one end face of the cylindrical electrochemical cell assembly (Fig. 1, anode tabs-6, cathode tabs-7, [0044], both shown to extend out top end and bottom end respectively);
For purposes of interpretation, the examiner, using broadest reasonable interpretation, is defining “spiral” to mean winding in a gradually widening or tightening curve, either around a central point on a flat plane or about an axis so as to form a cone. Due to the breadth of the claim and broadest reasonable interpretation, examiner is allowing this winding curve to be defined by a minimum of two points. 
Wherein the tabs are arranged on a first end face of the two end faces in a spiral about the winding axis (Fig. 1, 6-tabs and Fig. 7A- 61/62/636/4-tabs can be seen to be in a spiral about the winding axis, which is referred to as the central axis [0013], first end being the top end face of cylinder);
Regarding Claim 13, Gardner discloses all of the limitations as set forth above. Gardner further discloses the height of each tab extending away from the longitudinal side is different (Fig. 1, anode tabs-6 and cathode tabs-7 are extending out of the assembly as different heights [0044], Gardner discloses that tabs can be of different length, Gardner’s definition of length is equal to the instant definition of height, [0058]).

Regarding Claim 17, Gardner discloses the limitations as set forth above. Gardner further discloses wherein the tabs of the sheet of anode material occupy one end face, and the tabs of the sheet of the cathode material occur the other face (Fig. 1, anode tabs-6, cathode tabs-7, anode tabs extend out of top end face, and cathode tabs extend out of bottom end face, [0044]).
Regarding Claim 18, Gardner discloses the limitations as set forth above. Gardner further discloses wherein the tabs of the sheet of anode material and the tabs of the sheet of cathode material are arranged in more than one spiral about the winding axis (Fig. 1, anode tabs-6 arranged in spiral out of top end, cathode tabs-7 arranged in spiral out of bottom end, [0044]). Using the broadest reasonable interpretation of the claim, it is the examiner’s position that Gardener meets the claim limitation as having one anode tab spiral structure and one cathode tab spiral structure equals to more than one spiral about the winding axis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 4, 7, 10, 11 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US20090029240) (referenced in Applicant’s IDS of September 23, 2020) in view of Nakamura (JP2002203590, see Machine Translation for citations)(referenced in Applicant’s IDS of September 23, 2020).
Regarding Claim 2, Gardner discloses the limitations as set forth above.
Gardner is silent to having a structure wherein the tabs are spaced along the longitudinal side such that a portion of a length of each tab overlaps with an adjacent tab when the rolled sheet is viewed along the axis.
Nakamura discloses a cylindrical secondary battery [0016] that has a tab structure where the tabs are spaced along an electrode sheet such that the length of each tab overlaps when the rolled sheet is viewed along the axis (Fig. 8, 6a/6b- anode and electrode, respectively, electrode plate ears which act as electrode tabs, are arranged to overlap in the length directions, [0016], adjacent electrode plate ears are directly and sequentially connected to each other [0015]). Nakamura teaches that this battery has improved weight energy density ([0012]).
Therefore it would be obvious for one of ordinary skill in the art to modify the tab structure of Gardner with the teachings of Nakamura to have a tab structure wherein the tabs are spaced along the longitudinal side such that a portion of a length of each tab overlaps with an adjacent tab when the rolled sheet is viewed along the winding axis. This modified structure would yield the expected result of improved weight energy density.
Regarding Claim 3, Gardner discloses the limitations as set forth above.
Gardner is silent to the tabs being integral to the sheet of conducting material.

Nakamura discloses an electrode plate structure with electrode plate ear, acting as electrode tabs, are directly connected to connect to the electrode plate, with negative electrode plate ears directly connected to the negative electrode plate, and positive electrode plate ears directly connected to the positive electrode plate (Fig. 7, 6b- anode plate ear, 5a-anode plate, [0016]). Nakamura teaches that this battery has improved weight energy density ([0012]).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Gardner with the teachings of Nakamura to have an electrode tab structure wherein the tabs are integral to the to the sheet of conducting material. This modified structure would yield the expected result of improved weight energy density.
Regarding Claim 4, Gardner discloses the limitations as set forth above.
Gardner is silent to a structure wherein the length of each tab along the longitudinal side increases as the space between the tabs increases. 
Nakamura discloses a tab structure wherein the length of each tab along the longitudinal side increases as the space between the tabs increases (Fig. 11, 6a/6b-electrode plate ears increase in length as they move further away from the center winding axis, with the plate ear with the shortest length being closest to the center, and the plate ear with the longest length furthest from the center, [0012], [0021]). Nakamura teaches that this battery has improved weight energy density ([0012]).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Gardner with the teachings of Nakamura to have an electrode tab structure wherein the length of each tab along the longitudinal side increases as the space between the tabs increases. This modified structure would yield the expected result of improved weight energy density.
Regarding Claim 7, Gardner in view of Nakamura discloses the limitations as set forth above. Gardner further discloses wherein when the sheet is wound, the spiral of tabs extend outwardly such 
Regarding Claim 10, Gardner discloses the limitations as set forth above. 
Gardner is silent to the tabs being spaced along the anode or cathode sheet such that a portion of a length of each tab overlaps with an adjacent tab when the first end face of the cylindrical electrochemical cell is viewed along the winding axis.  
Nakamura discloses a cylindrical secondary battery [0016] that has a tab structure where the tabs are spaced along an electrode sheet such that the length of each tab overlaps when the rolled sheet is viewed along the end face of the cylindrical cell axis, and along the end face of the cylindrical battery when viewed along the winding axis (Fig. 8, 6a/6b- anode and electrode, respectively, electrode plate ears which act as electrode tabs, are arranged to overlap in the length directions, [0016], adjacent electrode plate ears are directly and sequentially connected to each other [0015]). Nakamura teaches that this battery has improved weight energy density ([0012]).
Therefore it would be obvious for one of ordinary skill in the art to modify the tab structure of Gardner with the teachings of Nakamura to have a tab structure wherein the tabs are spaced along the longitudinal side such that a portion of a length of each tab overlaps with an adjacent tab when the first end face of the cylindrical assembly is viewed along the winding axis. This modified structure would yield the expected result of improved weight energy density.
Regarding Claim 11, Gardner discloses the limitations as set forth above.
Gardner is silent to the tabs being integral to either the anode or cathode sheet of conducting material.
For purposes of examination, examiner is interpreting “integral” to mean directly connected.
Nakamura discloses an electrode plate structure with electrode plate ear, acting as electrode tabs, are directly connected to connect to the electrode plate, with negative electrode plate ears 
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Gardner with the teachings of Nakamura to have an electrode tab structure wherein the tabs are integral to the to the anode or cathode sheet of conducting material. This modified structure would yield the expected result of improved weight energy density.
Regarding Claim 15, Gardner discloses the limitations as set forth above. Gardner further discloses wherein when the sheet is wound, the spiral of tabs extend outwardly such that the tab having the shortest height is closest to the winding axis (Fig. 1, anode tab-6 closest to the winding axis is has the shortest height [0044], tab closest to the center is the shortest [0062]). 
Gardner is silent to the length of the tab, length defined by the instant as length in the direction longitudinal of the electrode sheet, being shortest for the tab closest to the winding axis. 
Nakamura discloses a tab structure wherein the length of each tab along the longitudinal side increases as the space between the tabs increases (Fig. 11, 6a/6b-electrode plate ears increase in length as they move further away from the center winding axis, with the plate ear with the shortest length being closest to the center, and the plate ear with the longest length furthest from the center, [0012], [0021]). Nakamura teaches that this battery has improved weight energy density ([0012]).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Gardner with the teachings of Nakamura to have an electrode tab structure wherein the length and height of each tab increases around the spiral from the center of the end face, such that the tab closest to the center has the shortest length and height. This modified structure would yield the expected result of improved weight energy density.
Claim 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US20090029240) (referenced in Applicant’s IDS of September 23, 2020). 
Regarding Claim 6, Gardner discloses the limitations as set forth above.
Gardner does not directly disclose the tabs increasing in height along the longitudinal side as the space between the tabs increases. However, Gardner does disclose that the tabs can be of different length, where Gardner’s definition of “length” is equal to the instant’s definition of height ([0058]). Gardner further discloses that the length of the tabs is based on the distance from the center of the jelly roll structure ([0058]). Gardner further discloses, in an aspect of the tab structure that the tab closest to the center axis is the shortest and the tabs increase in length as they are placed further from the center ([0062]). 
Therefore it would be obvious for one of ordinary skill in the art to modify Gardner’s tab structure so that the tabs increase in height along the longitudinal side as the space between the tabs increases. It is the examiner’s position that the limitation of “space between the tabs increases” is meet as the tabs increase in height as they are positioned further from the center of the winding structure, meaning that as each tab is spaced further from the central tab the height increases. Since the electrode sheet the tabs are placed on is winding around the center of the electrode structure, the tabs increasing in height as they are placed further from the center is equal to the tabs increasing in height on the longitudinal side of the sheet. As stated in the 112(b) rejection above the “space between” limitation is being interpreted to be a comparison between the central most tab, or the first tab on the longitudinal side of the sheet, and each subsequent tab placed further from the center, which is consistent with the instant specification, and therefore it would be obvious for one ordinary skill in the art using the prior art to meet this limitation.
Regarding Claim 14, Gardner discloses the limitations as set forth above.

Therefore it would be obvious for one of ordinary skill in the art to modify Gardner’s tab structure so that the tabs increase in height along the longitudinal side as the space between the tabs increases. It is the examiner’s position that the limitation of “space between the tabs increases” is meet as the tabs increase in height as they are positioned further from the center of the winding structure, meaning that as each tab is spaced further from the central tab the height increases. Since the electrode sheet the tabs are placed on is winding around the center of the electrode structure, the tabs increasing in height as they are placed further from the center is equal to the tabs increasing in height on the longitudinal side of the sheet. As stated in the 112(b) rejection above the “space between” limitation is being interpreted to be a comparison between the central most tab, or the first tab on the longitudinal side of the sheet, and each subsequent tab placed further from the center, which is consistent with the instant specification, and therefore it would be obvious for one ordinary skill in the art using the prior art to meet this limitation.
Claim 8, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US20090029240) (referenced in Applicant’s IDS of September 23, 2020) in view of  Hiroshi (JP3692561, see Machine Translation for citations) (referenced in Applicant’s IDS of September 23, 2020).
Regarding Claim 8, Gardner discloses the limitations as set forth above. 
Gardner is silent to the tabs of a conducting sheet creating more than one spiral. 

Hiroshi discloses an electrode structure with a winding electrode sheet ([0011]) that has tabs (electrode leads act as tabs, [007]). Hiroshi further discloses electrode lead slits where the slits are designed for electrode tab leads to protrude out of ([009]). Hiroshi further discloses the electrode slits can be arranged in a pattern that creates more than one spiral, (Fig. 6, 21a-slits for electrode tab leads to extend through, [0034], see annotated Fig. 6 for multiple spirals). Hiroshi teaches that this structure allows for the current path to have increased capacity and reduced resistance.

    PNG
    media_image1.png
    407
    697
    media_image1.png
    Greyscale

Annotated Hiroshi Fig. 6 showing more than one spiral curve
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Nathan with the teachings of Hiroshi to have a conductive sheet where, when the sheet is wound about the winding axis, the tabs are arranged in more than one spiral about the winding axis. 
Regarding Claim 19, Gardner discloses the limitations as set forth above. Gardner further discloses a washer on both ends of the cylindrical cell assembly (Fig. 1, 3- insulation disc, [0043]; Fig. 14, 1400- tab insulator, [0079]). It is the examiner’s position that Gardner’s end cap structure meets the bounds of being a washer as a washer is defined by the examiner to be any circular shaped structural piece. Gardner further discloses that the washer has slots for gathering the tabs (Fig. 14/15, 1406a/b, 1416a/b- slots for tabs, [0080]).  
Gardner is silent to the washer comprising a spiral slot for gathering the tabs of the sheets of the anode or cathode material.
Hiroshi discloses an insulating plate with a slit formed in a spiral so that the current collecting lead portion can extend through it (Fig. 7, 22a-slit, 21-insulating plate, [009], [0034]). Hiroshi teaches that this structure allows for the use of multiple electrode tabs without the need for welding ([007]), which improves manufacturing efficiency. 
Therefore it would be obvious for one of ordinary skill in the art to modify the washer structure of Gardner with the teachings of Hiroshi to have a washer structure that is positioned on an end face of the cylindrical electrochemical cell assembly, where the washer has a spiral slot for gathering the tabs of the sheet of the anode or cathode material. This washer structure would yield the expected result of improved manufacturing efficiency.
Regarding Claim 20, Gardner in view of Hiroshi discloses the limitations as set forth above. Gardner further discloses that the washer is made from more than one part (Fig. 14, tab insulator-1400 made from two parts 1402-first insulating member, 1412-second insulation member, [0079]), such that when the tabs are folded the parts of the washer are held in place (Fig. 15 shows the tabs folding structure, over both parts of the washer, [0082]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728